Citation Nr: 0118001	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-08 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected varicose veins of the left leg, currently evaluated 
as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO decision which denied an increase in the 
20 percent rating assigned for the service-connected 
bilateral hearing loss.  

This case also comes to the Board from a November 1997 RO 
decision which denied an increase in the 20 percent rating 
assigned for the service-connected varicose veins of the left 
leg.  

In February 2001, the veteran testified at a hearing at the 
RO before the undersigned Member of the Board.  






FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
shown to be manifested by auditory acuity of level IV in the 
right ear and level VII in the left ear.  

2.  Prior to January 12, 1998, the veteran's service-
connected varicose veins of the left leg is shown to have 
been manifested by varicosities below the knee with 
tenderness, pain, edema, cellulitis and stasis dermatitis; 
there was no medical evidence of vein involvement above the 
knee, marked distortion and sacculation, or episodes of 
ulceration.   

3.  Beginning on January 12, 1998, (the effective date of new 
criteria for rating cardiovascular disabilities), the 
veteran's service-connected varicose veins of the left leg is 
shown to have been manifested by persistent edema and stasis 
pigmentation; there is no medical evidence of persistent 
ulceration.   



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.85 including Diagnostic 
Code 6102 (1998 and 2000).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected varicose veins of the 
left leg have not been met prior to January 12, 1998; 
effective on and after January 12, 1998, the criteria for the 
assignment of a 40 percent rating for the service-connected 
varicose veins of the left leg have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.7, 4.104 including Diagnostic Code 7120 (1997 and 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from May 1942 to November 
1945.  A careful review of the service medical records shows 
that, after suffering from varicose veins for a year, the 
veteran underwent ligation of the saphenous vein in the 
popliteal space just above the left knee posteriorly in April 
1943.  He experienced initial relief from symptoms of aching 
and swelling.  His symptoms then recurred once he began 
hiking again, and he was diagnosed with moderate varicose 
veins of the left leg.  

In October 1944, the veteran sustained a concussion of his 
left ear from a shell blast and was hospitalized with 
defective hearing.  A November 1945 physical examination for 
separation purposes notes the veteran had impaired hearing.  

In a March 1947 decision, the RO granted service connection 
and assigned a no percent rating for a postoperative scar of 
the left popliteal space with ligation of the saphenous vein 
and for a ruptured left ear drum from concussion.  

In a May 1954 decision, the RO increased, to 10 percent, the 
rating for service-connected hearing loss (formerly 
characterized as ruptured ear drum from concussion).  In a 
June 1960 decision, the RO reduced, to no percent, the rating 
for service-connected bilateral hearing loss (to become 
effective in August 1960).  

Also in the June 1960 decision, the RO recharacterized the 
service-connected postoperative scar of the left popliteal 
space, holding the veteran should be service-connected 
instead for varicose veins of the left leg with postoperative 
scar.  

In an October 1971 decision, the RO increased, to 20 percent, 
the rating for the service-connected varicose veins of the 
left leg (effective in July 1971).  

In a November 1971 decision, the RO increased, to 10 percent, 
the rating for the service-connected bilateral hearing loss.  
Then, in a March 1981 decision, the RO increased, to 20 
percent, the rating for the service-connected bilateral 
hearing loss (effective in January 1980).  

The medical records from Miracle Ear, dated in October 1991, 
relate the veteran's reports that he had difficulty 
understanding the words people spoke, that he had difficulty 
understanding in a large crowd and conversation in a car, and 
that he had to turn the radio or television up louder than 
normal.  He underwent audiometric testing which showed 
reduced hearing in both ears.  The speech discrimination 
scores were 84 percent in the right ear and 60 percent in the 
left ear (binaurally, it was 92 percent).  

The submitted private medical records show that, in November 
1995, the veteran complained of having swelling in his left 
lower extremity.  He reported he had had this before and had 
marked venous insufficiency.  It was noted that he wore long 
leg support hose.  An examination revealed edema of venous 
insufficiency.  There was a negative Homans' sign (i.e., no 
sign of thrombosis of deep calf veins) and no evidence of 
overlying phlebitis.  The doctor recommended elevation of the 
lower extremity and warm compresses.  

Other medical records from Miracle Ear, dated in May 1996, 
relate the veteran's reports that he had a pair of hearing 
aids that were no longer strong enough for him.  He underwent 
audiometric testing which showed reduced hearing in both 
ears.  The speech discrimination scores were 80 percent in 
the right ear and 56 percent in the left ear (binaurally, it 
was 88 percent).  

In February 1997, the RO received the veteran's claim for an 
increased rating for the service-connected bilateral hearing 
loss.  

At a June 1997 VA audiologic examination, audiometric testing 
indicated the following pure tone thresholds, in decibels, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz:  35, 45, 80, 105+, 
and 105+ (the average for the last four frequencies is 84+) 
in the right ear; and 45, 50, 85, 95, and 100 (the average 
for the last four frequencies is 83) in the left ear.  The 
speech recognition scores, using the Maryland CNC Word List, 
were 80 percent in the right ear and 84 percent in the left 
ear.  

The diagnoses were those of mild to profound sensorineural 
hearing loss in the right ear and moderate to profound 
sensorineural hearing loss in the left ear.  

A June 1997 VA outpatient record indicates that the veteran 
complained of swelling in the left leg.  He reported having a 
history of phlebitis of the leg and polycythemia.  An 
examination revealed varicosities in the left lower leg, 
slight tenderness and good pulses.  The diagnostic 
impressions were those of chronic venous insufficiency and 
polycythemia.  

In June 1997, the RO received the veteran's claim for an 
increased rating for the service-connected varicose veins of 
the left leg.  

In a June 1997 decision, the RO denied his claim for an 
increase in the 20 percent rating for the service-connected 
bilateral hearing loss.  

On a July 1997 VA examination, the veteran reported that, 
five years previously, he had developed a blood clot in his 
left leg and was hospitalized and given medication to 
dissolve the clot.  He reported that he continued to have 
trouble with swelling of the left leg and discomfort in the 
calf area.  He related that his swelling disappeared 
overnight.  He noted taking daily medications of Coumadin (an 
anticoagulant) and Zestril (for blood pressure control).  He 
presently complained of having discomfort and swelling of the 
left lower leg, particularly after prolonged standing or 
walking.  The examiner noted that the veteran had significant 
memory impairment and was uncertain about dates, 
hospitalizations, and other medications.  

On VA examination, the scars in the left popliteal space were 
difficult to identify but believed to be two transverse scars 
representing the site of previous vein surgery.  There were 
matted, palpable varicosities that extended into the left 
lower leg and ankle.  There was stasis dermatitis from about 
the mid-leg into the ankle.  There were no ulcerations or 
denuded skin.  Pedal pulses were present.  The diagnoses were 
those of varicose veins of the left leg with previous venous 
surgery in the left popliteal space for varicosities, stasis 
dermatitis of the left leg, and venous thrombosis of the left 
leg requiring hospitalization and anticoagulant therapy in 
about 1992.  

An August 1997 medical record from Union Regional Medical 
Center indicates that the veteran was seen in the emergency 
room with a complaint of having a swollen left leg that was 
painful.  In a review of his systems, the veteran reported 
that he had had persistent swelling and disability of the 
left lower leg ever since surgery was performed on varicose 
veins in service.  He also reported that he had a history of 
a blood clot in his leg five years previously and had since 
taken Coumadin.  

An examination revealed findings of discoloration and chronic 
changes in the left lower leg.  There was diffuse redness, 
pitting edema of 3+ in the left foot and to a lesser extent 
the ankle, pain in the left calf on forced dorsiflexion of 
the ankle, and slight calf tenderness.  A Doppler venography 
of the left lower leg was negative (i.e., no evidence of deep 
venous thrombosis).  The impressions were those of leg pain, 
superficial phlebitis, and cellulitis.  The veteran was 
released from the hospital with medication and advised to 
elevate his foot and to follow up with his doctor the next 
day.  

An August 1997 private medical record indicates that the 
veteran was seen the previous evening in the emergency room.  
An examination was consistent with a mild cellulitis of the 
left lower leg and foot (the doctor stated the examination 
was not "all that striking").  The veteran was to continue 
on his same medications.  

A September 1997 private medical record indicates the veteran 
was recently seen in the emergency room with swelling of the 
left lower extremity which the veteran said was worse than 
usual.  It was noted that his diagnoses included those of 
polycythemia, chronic venous insufficiency, and post-
phlebitic syndrome of the left lower extremity.  An 
examination revealed pedal edema of the left lower extremity, 
which was about 2+ to 3.  It was noted the veteran wore 
support stockings.  

VA outpatient records show that, in September 1997, the 
veteran was seen with a request for batteries for a self-
purchased hearing aid.  It was noted that he had previously 
had two aids issued by the VA in 1972 and 1974.  He was 
informed he was eligible for batteries for VA-issued hearing 
aids only.  

In a September 1997 statement, the veteran expressed his 
disagreement with the RO's decision denying an increased 
rating for bilateral hearing loss.  

In a letter received by the RO in September 1997, the veteran 
stated that he wore hearing aids in both ears and required 
the use of a full support stocking (extending to the hip 
area) for circulatory problems which he said had resulted in 
blood clots in the past.  

In a November 1997 decision, the RO denied the claim for an 
increase in the 20 percent rating for the service-connected 
varicose veins of the left leg.  

In a December 1997 statement, the veteran expressed his 
disagreement with the RO's decision denying an increased 
rating for varicose veins of the left leg.  He claimed edema 
had been present on several occasions and that slight bumps 
on his leg easily resulted in ulcerations.  (In support of 
such claims, he submitted an emergency room report from Union 
Regional Memorial Hospital.)  

In a November 1997 letter, the veteran stated that he was 
submitting additional medical records pertaining to his 
hearing loss and the circulatory problems in his left leg.  
He noted that he had been denied an increased rating despite 
the fact that stronger hearing aids had been made for him.  
He added that he continued to have problems with pain and 
swelling in his left leg.  (He submitted private medical 
records dated from 1995 to 1998.)  

The VA outpatient records show that, in November 1997, the 
veteran was seen for a hearing aid assessment.  In February 
1998, he was fitted with custom hearing aids in both ears.  
In April 1998, he reported that he could not hear like he 
should with his hearing aids.  In June 1998, he was seen for 
a hearing aid assessment for the purpose of a hearing aid 
remake (ear mold impressions were taken for both ears and a 
stronger circuit was ordered).  

Other medical records from Miracle Ear, dated in October 
1998, relate the veteran's report that he wore two hearing 
aids.  He underwent audiometric testing which showed reduced 
hearing in both ears.  The speech discrimination scores were 
60 percent in the right ear and 68 percent in the left ear 
(binaurally, it was 76 percent).   

An October 1998 VA outpatient record shows that the veteran 
was fitted with (larger) custom hearing aids in both ears and 
that he responded positively to the new hearing aid 
arrangement.  

On a November 1998 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran stated that he was providing 
additional medical documentation in regard to his appeal for 
an increased rating for varicose veins of the left leg.  
(Private medical records concerning treatment for edema of 
the left lower leg were received.)  

On a VA Form 9 (Appeal to the Board of Veterans' Appeals), 
received in May 1999, the veteran requested a VA examination 
in regard to his appeal for an increased rating for bilateral 
hearing loss.  

On a May 1999 VA audiologic examination, the veteran 
complained of having a hearing loss since service and 
reported having a general difficulty understanding what 
people said.  Audiometric testing indicated the following 
pure tone thresholds, in decibels, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz:  40, 45, 85, 105+, and 105+ (the 
average for the last four frequencies is 85+) in the right 
ear; and 55, 50, 90, 95, and 95 (the average for the last 
four frequencies is 83) in the left ear.  The speech 
recognition scores, using the Maryland CNC Word List, were 84 
percent in the right ear and 72 percent in the left ear.  

The diagnoses were those of mild to profound sensorineural 
hearing loss in the right ear and moderate to profound 
sensorineural hearing loss in the left ear.  

In statements received by the RO in May 1999 and November 
1999, the veteran indicated, in regard to Supplemental 
Statements of the Case mailed to him in April 1999 and July 
1999, that he did not have any additional evidence to add to 
his file.  

At a February hearing before the undersigned Member of the 
Board, the veteran testified that his service-connected 
hearing loss and varicose vein conditions were more severe 
than the current 20 percent ratings indicated.  In regard to 
the hearing loss, the veteran stated that he had difficulty 
when talking on the telephone or listening to the television 
or radio; that he had received from the VA "more heavy 
duty" hearing aids which worked better for him; that despite 
his stronger hearing aids he still had to ask people to 
repeat themselves; and that it seemed to him that his hearing 
had become progressively worse each year.  

In regard to the varicose veins of the left leg, the veteran 
testified that his varicose veins were located below the 
knee; that he required the use of a heavy support for the 
full length of his leg, which he stated held down the 
swelling of his leg somewhat; that he was unable to get out 
much or exert himself due to swelling of the leg which then 
caused pain; that all his private doctor advised him to do 
for his leg was to elevate it until the swelling reduced 
(which he said could take a day or so or overnight); that he 
had significant discoloration and scarring of the leg (he 
later showed his leg to the Board member); that episodes of 
swelling occurred more frequently in the summer than in the 
winter because he was more active then; that he tried to stay 
off his feet as much as possible; that his doctor authorized 
a handicap access tag for his car so that he could park close 
to his destinations; and that his skin sometimes became 
"raw" and ruptured and that it weeped a little bit at times 
(he said he never applied salve to his skin).  



II.  Analysis

The veteran claims that increased ratings are warranted for 
his service-connected bilateral hearing loss and varicose 
veins of the left leg.  The claims file shows that, through 
its discussions in the rating decisions, Statements of the 
Case, and Supplemental Statements of the Case, the RO has 
notified him of the evidence needed to substantiate his 
claims.  The veteran has identified all health care providers 
who have rendered recent treatment for his service-connected 
disabilities on appeal and has submitted numerous private 
treatment records himself.  Furthermore, the RO has afforded 
the veteran the opportunity for a personal hearing (which was 
held in February 2001) and provided him with VA examinations 
(in 1997 and 1999).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
that could comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  




A.  Bilateral Hearing Loss

The veteran's service-connected bilateral hearing loss is 
currently evaluated as 20 percent disabling (and has been 20 
percent disabling effective since January 1980 and is 
therefore "protected" from reduction, see 38 U.S.C.A. § 
110).  

Since the RO's rating decision in June 1997, the regulations 
pertaining to rating hearing loss were revised effective on 
June 10, 1999.  See 64 Fed.Reg. 25202 (1999).  However, given 
the audiometric findings in the veteran's case, his service-
connected hearing loss is rated by the same method under both 
the old and new regulations.  See 38 C.F.R. § 4.85 (1998 and 
2000), § 4.86 (2000).  

The evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85; see Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The most recent audiometric study of record was conducted by 
the VA in May 1999 and includes test results (the average 
decibel threshold for the four frequencies, plus speech 
discrimination scores) which indicate the veteran has level 
IV auditory acuity in the right ear and level VII auditory 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
These numeric designations in combination correspond to a 20 
percent evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6102.  

In regard to other audiologic tests in the claims file, the 
veteran underwent an earlier VA evaluation by the VA in June 
1997, which indicates he had level V auditory acuity in the 
right ear and level IV auditory acuity in the left ear.  Such 
results demonstrate the veteran's hearing loss was less 
severe than at present and correspond to a 10 percent 
evaluation under Code 6101.  

The submitted private audiometric tests were conducted in 
October 1991, May 1996, and October 1998, and the results of 
these tests showed hearing loss that was either as severe or 
more severe than at present.  Such results are clearly 
inconsistent with the VA audiologic evaluations.  

However, the Board notes that, while the private testing 
reports are considered, more weight must be afforded in this 
case to the VA examination results for the sake of 
consistency and uniformity in testing methods.  VA testing 
methods must be the basis for determining appropriate ratings 
under VA regulatory criteria for hearing loss because they 
afford the veteran the most consistent ratings possible and 
because they represent a more accurate reflection of the 
level of the veteran's disability.  In view of this, the 
Board concludes, based on the entire record, that a rating in 
excess of 20 percent is not warranted.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  

In the instant case, the application of the rating schedule 
to the test results demonstrates that no more than a 20 
percent schedular rating is warranted.  Additionally, the 
fact that the veteran may wear hearing aids does not affect 
his rating, as the rating schedule makes a proper allowance 
for improvement by hearing aids.  38 C.F.R. § 4.86 (1998), 
§ 4.85(a) (2000).  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for service-connected bilateral hearing 
loss.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Varicose Veins of the Left Leg

The veteran's service-connected varicose veins of the left 
leg is currently evaluated as 20 percent disabling (and has 
been 20 percent disabling effective since July 1971 and is 
therefore "protected" from reduction, see 38 U.S.C.A. § 
110).  

During the course of the veteran's appeal, the regulations 
pertaining to the cardiovascular system were revised.  The 
veteran's service-connected disability was initially 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7120 
(effective prior to January 12, 1998).  

Under this Diagnostic Code, a 20 percent rating is warranted 
for unilateral varicose veins that are moderately severe, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 to 
2 cm. in diameter, with symptoms of pain or cramping on 
exertion, and no involvement of the deep circulation.  A 40 
percent rating is warranted for unilateral varicose veins 
that are severe, involving superficial veins above and below 
the knee, with involvement of the long saphenous, ranging 
over 2 cm. in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration, and no involvement of 
the deep circulation.  38 C.F.R. § 4.104, Code 7120 (1997).  

On January 12, 1998, the rating criteria for varicose veins 
were revised and are still found in 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under the revised Diagnostic Code, a 
20 percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  

A 40 percent rating is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for varicose veins with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A note following the code states that 
these evaluations are for involvement of a single extremity.  
38 C.F.R. § 4.104, Code 7120 (1999).  

As the veteran's claim for an increased rating for varicose 
veins of the left leg was pending when the regulations 
pertaining to cardiovascular disabilities were revised, he is 
entitled to the version of the law most favorable to him, 
although the new criteria are only applicable to the period 
of time after their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000.  

The record shows that the veteran was treated privately for 
edema related to venous insufficiency in the left lower leg 
in November 1995 (but there was no involvement of the deep 
circulation).  He was treated on an outpatient basis by VA 
for complaints of swelling of the left leg in June 1997, when 
examination findings reflected varicosities and slight 
tenderness.  The veteran was examined by the VA for 
compensation purposes in July 1997.  He complained of having 
swelling of the left lower leg, and clinical findings showed 
palpable varicosities in the left lower leg extending into 
the ankle and stasis dermatitis in that same area, but no 
ulcerations or denuded skin.  

The veteran was seen in a private emergency room for a 
painful swollen left leg in August 1997, and an examination 
showed discoloration in the left lower leg, diffuse redness, 
pitting edema, and calf tenderness (but no evidence of deep 
venous thrombosis on a Doppler study of the leg).  The 
private medical evidence in August and September 1997 
reflected cellulitis and pedal edema of the left lower 
extremity.  At his hearing in 2001, he testified that his 
varicose vein condition was localized below the knee, that 
exertion caused swelling of his left lower extremity, and 
that significant discoloration and scarring of his leg 
persisted.  

Considering all the evidence and the old rating criteria of 
Diagnostic Code 7120, the Board finds that no more than a 20 
percent evaluation is reflected in the objective 
manifestations of the veteran's left leg varicose vein 
condition.  Significantly, there is no medical or other 
evidence that his varicose veins are severe and involve veins 
above and below the knee.  All recent medical treatment 
sought for his disability reflects that his condition 
involves varicose veins solely below the knee and not also 
above the knee.  Moreover, there is no medical evidence 
showing that the veteran had marked distortion and 
sacculation or episodes of ulceration.  In short, the 
disability picture does not meet the criteria for the 
assignment of a rating higher than 20 percent under the old 
Code 7120.  

However, in considering all the evidence and the new rating 
criteria of Diagnostic Code 7120, the Board finds that a 40 
percent evaluation is warranted for the veteran's service-
connected varicose veins of the left leg, beginning on 
January 12, 1998, the date that the new criteria for rating 
cardiovascular disabilities became effective.  

As previously noted, the new criteria are only applicable to 
the period of time after their effective date.  A review of 
the evidence shows the veteran has established a record for 
persistent edema and stasis pigmentation, and such findings 
meet the criteria for a 40 percent rating under the new 
Diagnostic Code 7120.  

However, the veteran's disability picture does not meet the 
criteria for a 60 percent rating under new Diagnostic Code 
7120 because there is no evidence of persistent ulceration 
which is required under the code.  

In sum, insofar as the evidence supports the veteran's claim 
for a 40 percent rating under new Diagnostic Code 7120 
effective on January 12, 1998 (the date that the new criteria 
for rating cardiovascular disabilities became effective), the 
claim for increase to this extent is granted.  

Prior to January 12, 1998, when only the criteria from the 
old Diagnostic Code 7120 were applicable, the evidence shows 
the veteran's varicose veins of the left leg were no more 
than 20 percent disabling.  




ORDER

An increased rating for the service-connected bilateral 
hearing loss is denied.  

An increased rating higher than 20 percent for the service-
connected varicose veins of the left leg prior to January 12, 
1998 is denied.  

The service-connected varicose veins of the left leg are 
assigned a 40 percent rating on and after January 12, 1998; 
to this extent, an increase rating is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

